UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1569



CHARLES ALFORD,

                                               Plaintiff - Appellant,

           versus


CUMBERLAND COUNTY, NORTH CAROLINA; CUMBERLAND
COUNTY SHERIFF’S DEPARTMENT; EARL L. BUTLER,
Sheriff;    CUYLER   LARUE    WINDHAM,   JR.,
Individually, and in his official capacity as
an Officer of the Cumberland County Sheriff’s
Department,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Louise W. Flanagan, Chief
District Judge. (5:04-cv-00108-FL)


Argued:   May 22, 2007                     Decided:   October 15, 2007


Before WILLIAMS, Chief Judge, GREGORY, Circuit Judge, and Benson
Everett LEGG, Chief United States District Judge for the District
of Maryland, sitting by designation.


Affirmed by unpublished opinion. Judge Legg wrote the majority
opinion, in which Chief Judge Williams concurred. Judge Gregory
wrote an opinion concurring in part and dissenting in part.


ARGUED: Michael Louis Goldberg, ROGERS & GOLDBERG, L.L.C., Atlanta,
Georgia, for Appellant.    Reginald B. Gillespie, Jr., FAISON &
GILLESPIE, Durham, North Carolina; Ronnie Monroe Mitchell,
MITCHELL,   BREWER,   RICHARDSON,    ADAMS,   BURGE  &    BOUGHMAN,
Fayetteville, North Carolina, for Appellees. ON BRIEF: Douglas E.
Canders, Grainger R. Barrett, CUMBERLAND COUNTY ATTORNEY’S OFFICE,
Fayetteville, North Carolina, for Appellees Cumberland County,
North Carolina, Cumberland County Sheriff’s Department, and Earl L.
Butler, Sheriff.


Unpublished opinions are not binding precedent in this circuit.




                                2
LEGG, Chief District Judge:

     Charles Alford (“Alford”), who was shot in the confusion of a

drug raid, filed the instant civil rights suit.   Alleging the use

of excessive force, he sued the officer who shot him, Sgt. Cuyler

Larue Windham, Jr. (“Windham”). Following discovery, Windham moved

for summary judgment on the ground of qualified immunity.      The

district court granted the motion.      The court also dismissed

Alford’s state law claims and his claim that defendant Earl L.

Butler (“Butler”), the Sheriff of Cumberland County, failed to

train and supervise his deputies properly.1   This appeal followed.

We affirm the district court’s decision.



                                  I.
     As will be discussed, many of the facts surrounding the raid

are contested. The following facts, however, are not reasonably in

dispute.

     During the early evening of February 27, 2003, members of the

Sheriff’s Office Special Response Team (“SR Team”) prepared to

execute a federal search warrant at a mobile home where crack and

powder cocaine were being sold.   Briefers advised the SR Team that


     1
      Prior to discovery, the district court dismissed (1) Alford’s
§ 1983 claims against Cumberland County and the Cumberland County
Sheriff’s Department (“CCSD”), (2) his punitive damages claims
against Cumberland County and the CCSD, (3) his respondeat superior
claim against the CCSD, and (4) his claims against Windham in his
official capacity. Alford did not appeal the dismissal of these
claims.

                                  3
Janet Alford (“Janet”) lived in the home with her two adult

children, Lakina Alford (“Lakina”) and Garry Alford (“Garry”).

Janet, Lakina, and Garry all had drug convictions. Although Alford

denies the accuracy of the report, the briefer also advised the SR

Team that shots had been fired at the house a week before.

     The officers assembled at a spot where they could observe the

house without being detected.      They observed foot and car traffic

to and from the house. (J.A. at 245.)2              At around 7:30 p.m., a

police informant, Beverly Hendrix, entered the house to buy crack

cocaine.    She left the house a half an hour later, met the

officers, and handed over the drugs.          Hendrix advised her contact,

Officer Gary Owens, that there were nine people, including two

children, in the small house.

     Several minutes later, six members of the SR Team approached

the front door.   According to the officers, Corporal Paul Spiegler

(“Spiegler”)   repeatedly   banged       on   the   side   of   the     trailer,

shouting,   “Sheriff’s   Office,   search      warrant.”        There    was   no

response, except for the sound of footsteps inside.              The officers

then struck the front door with a battering ram, forcing it open




     2
      Citations to the “J.A.” and “S.A.” refer, respectively, to
the contents of the joint appendix and supplemental joint appendix
filed by the parties in this appeal.

                                     4
eight to twelve inches.    Someone inside the trailer, apparently

Willie Alford, the plaintiff’s father, slammed the door shut.3

     Upon meeting resistance at the front door, the officers ran to

the rear of the trailer and lined up at the back door.      Sergeant

Charles Parker (“Parker”) kicked it open.         Deputy Paul Meade

(“Meade”) tossed a flashbang grenade into a small laundry room just

inside the entrance.    The grenade detonated, producing a loud,

disorienting noise, a flash of light, and obscuring smoke.

     Hard on the heels of the flashbang grenade, the officers

entered the trailer in the following order: Parker, Meade, Windham,

Officer David Borreson, Deputy John Leggette (“Leggette”), and

Spiegler.    Parker, the first officer inside, went through the

laundry room and turned left into the kitchen.        Meade, a few

seconds behind, went through the laundry room and turned right into

a bedroom.   Windham and Leggette followed Parker into the kitchen,

while the other officers followed Meade into the bedroom.    Windham

was armed with a machine pistol that he carried   in his right hand.

The pistol was supported by a strap that hung from his left

shoulder and ran across his body.




     3
      Neither Willie Alford nor anyone else in the house reported
hearing the officers identify themselves as police. At the time of
the raid, Charles Alford was playing solitaire on a computer some
eight feet from the front door.     During his deposition, Alford
could not recall whether he heard banging and shouting at the front
door.

                                 5
     The officers shouted “Get down” as they breached the house.4

Shortly after Windham entered the kitchen, he encountered Alford

coming towards him, arms outstretched.       Alford did not live in the

trailer, but was visiting.         Windham moved towards Alford, and, a

few seconds later, fired a burst of three shots.      Alford was struck

in the right arm and abdomen.         The shot that hit Alford’s right

forearm    also   grazed     his   right   hand.    According    to   the

uncontroverted forensic report, the muzzle of the pistol was no

more than twelve inches from Alford’s forearm when the shot was

fired.    (S.A. at 252UU.)    Alford’s right hand must have been even

closer.

     Although the parties agree on the basic facts outlined above,

they disagree on other events surrounding the shooting.         Windham’s

description of the events that occurred after he entered the

trailer is as follows.       Windham testified on deposition that as

soon as he turned into the kitchen, he saw Lakina standing by the



     4
      Windham and Parker both testified that they shouted “get
down.” Although Alford does not remember hearing this (J.A. at
442), his father testified that the officers shouted, “Get down on
the floor all of you. I’ll kill all of you M.F.S.B.’s.” (J.A. at
690.) Because there is no genuine dispute, we will assume for the
purposes of this summary judgment motion that the officers did
order the occupants of the house to get down.

     It is, however, disputed whether the officers identified
themselves as they entered through the back door. The officers
stated that they did, but Alford’s father and thirteen-year-old
nephew both claim that they did not. (J.A. at 691, 804.) Construing
the record favorably to Alford, the court will assume that the
officers did not announce themselves as police officers.

                                      6
stove.   He ordered her to the ground.        When Lakina failed to

comply, he placed his left hand on her neck and attempted to force

her down.   She resisted and remained on her feet.

     While Windham was trying to force Lakina to the ground, he

noticed Alford, who was seven to ten feet away, approaching from

the living room.   Alford was not running, and he did not appear to

be carrying a weapon.    Windham began moving in Alford’s direction,

demanding that he get down.       As Windham and Alford converged,

Lakina jumped on Windham’s back.      Although distracted by Lakina,

Windham grabbed Alford’s right shoulder with his left hand and

tried to force Alford to the ground.      Alford resisted, remained

standing, and jostled Windham’s gun.    In fear that his gun would be

taken and turned against the officers, Windham depressed the

trigger, releasing a three-shot burst.

     Alford and Lakina’s description of the events inside the

trailer conflicts with Windham’s.     Alford testified on deposition

that when he heard the flashbang grenade detonate, he stood up and

began “running” towards the kitchen to investigate. He encountered

his eight-year old niece, Makayla, who was screaming and running

through the kitchen.    As he reached for Makayla, someone hit him in

the upper lip.     Until he felt the blow, which “knocked [him]

backwards,” (J.A. at 440),5 he did not realize that strangers were


     5
      It is not clear what Alford meant when he testified that he
was “knocked backwards.” He stated that he did not remember taking
any steps back. (J.A. at 441.)

                                  7
in the house.      Two seconds later, Alford was struck by bullets.               He

believes that the officer who shot him was not the officer who hit

him on the lip.           Alford denies touching or attempting to grab

Windham’s gun.         Likewise, Lakina denies jumping on Windham’s back.

      Alford brought suit on February 28, 2004, asserting (1) a

§ 1983 claim against Windham for violating his constitutional

rights, (2) state law claims against Windham, and (3) § 1983 and

state law claims against Butler.6               The district court found that

Windham was entitled to qualified immunity on the § 1983 claim

because Windham reasonably perceived that Alford posed a threat.

The district court granted summary judgment on the other claims

based on the same reasoning.         Alford now appeals.



                                         II.

                                          A.

      Law enforcement officers accused of using excessive force

enjoy       qualified   immunity   when       sued   under   42   U.S.C.   §   1983.

Qualified immunity is an entitlement not to stand trial or face

other burdens of litigation.         See Schultz v. Braga, 455 F.3d 470,

476     (4th    Cir.    2006).     The     Supreme     Court      has   “repeatedly

. . . stressed the importance of resolving immunity questions at




        6
      As discussed, Alford brought other claims that are not
involved in this appeal because he does not contest their
dismissal. See supra note 1.

                                          8
the earliest possible stage in litigation.”           Hunter v. Bryant, 502

U.S. 224, 227 (1991) (per curiam).

      Determining whether qualified immunity applies is a matter of

law for the court to decide.          See Schultz, 455 F.3d at 479.         In

some cases, the decision is made in connection with a motion to

dismiss filed under Federal Rule of Civil Procedure 12(b)(6). Most

often,    however,   qualified     immunity   is   tested   at   the   summary

judgment    stage    after   the   facts   have    been   developed    through

discovery.7

      A court must evaluate the requisites of a qualified immunity

defense “in proper sequence.”         Saucier v. Katz, 533 U.S. 194, 200

(2001).    The threshold question is whether the facts, viewed in the

light most favorable to the plaintiff, demonstrate a constitutional

violation.    Id. at 201.       If no constitutional violation occurred,

the inquiry ends and the immunity applies.           If, however, the facts

support a constitutional violation, “the next, sequential step is

to ask whether the right was clearly established.” Id. If not, the

defendant is entitled to qualified immunity. If, on the other hand,

the   right    was    clearly      established,    qualified     immunity   is




      7
      Qualified immunity can also be applied after trial. “[T]o
the extent that a dispute of material fact precludes a conclusive
ruling on qualified immunity at the summary judgment stage, the
district court should submit factual questions to the jury and
reserve for itself the legal question of whether the defendant is
entitled to qualified immunity on the facts found by the jury.”
Willingham v. Crooke, 412 F.3d 553, 560 (4th Cir. 2005).

                                       9
inapplicable.       The case must proceed to trial for resolution of the

factual disputes.

       In an excessive force case, an officer is entitled to qualified

immunity if he acted reasonably under the circumstances confronting

him.       See Rowland v. Perry, 41 F.3d 167, 173 (4th Cir. 1994).8   The

inquiry is objective in the sense that it disregards the officer’s

motives.       In other words, an officer who uses a reasonable degree

of force is protected even if he acts maliciously.       Conversely, an

officer whose motives are pure is not entitled to qualified immunity

if he uses unreasonable force.9

       When measuring reasonableness, “the use of hindsight must be

avoided.”       Waterman v. Batton, 393 F.3d 471, 477 (4th Cir. 2005).

A court must place the officer in the context confronting him. “The

calculus of reasonableness must embody allowance for the fact that

police officers are often forced to make split-second judgements-in

circumstances that are tense, uncertain, and rapidly evolving-about

the amount of force that is necessary in a particular situation.”

Graham v. Connor, 490 U.S. 386, 396-97 (1989).


       8
      The qualified immunity test is not always an objective one.
For example, a selective enforcement case hinges on the subjective
motivations of the state official. See Butler v. Cooper, 554 F.2d
645, 646 (4th Cir. 1977).
       9
      “Subjective factors involving the officer’s motives, intent,
or propensities are not relevant.” Rowland v. Perry, 41 F.3d 167,
172 (4th Cir. 1994). The court looks at the officer’s actions “in
light of the facts and circumstances confronting [him], without
regard to [his] underlying intent or motivation.”       Graham v.
Connor, 490 U.S. 386, 388 (1989).

                                     10
     Although    the   immunity   inquiry   is   objective,   it   “must    be

filtered through the lens of the officer’s perceptions at the time

of the incident in question.” Rowland, 41 F.3d at 173. This allows

the court to focus on what the officer “reasonably perceived.”             Id.

     The Supreme Court has stated that determining reasonableness

“requires a careful balancing of the nature and quality of the

intrusion on the individual’s Fourth Amendment interests against the

countervailing governmental interests at stake.”         Graham, 490 U.S.

at 396. In an excessive force case, this inquiry requires balancing

the degree of force used against the danger posed to the officer and

to others.    Windham used deadly force.     Deadly force is permissible

“[w]here the officer has probable cause to believe that the suspect

poses a threat of serious physical harm, either to the officer or

to others.”     Tennessee v. Garner, 471 U.S. 1, 11 (1985).

     In applying the qualified immunity test, the district court

stated that “[t]he only issue relevant for this court’s decision is

whether or not defendant Windham’s perception of [Alford’s] movement

as aggressive was reasonable.”       (J.A. at 149.)     In answering this

question, the court held that the circumstances facing Windham could

have raised a reasonable belief that his “weapon may be taken.” Id.

We review the district court’s decision de novo.         See Suarez Corp.

Industries v. McGraw, 202 F.3d 676, 684 (4th Cir. 2000).




                                    11
                                            B.

     On appeal, Alford argues that “an officer is not entitled to

qualified immunity in shooting an unarmed man when the facts upon

which the officer bases his belief that the suspect posed a threat

of   harm    are     contradicted      by    other    evidence    in    the    case.”

(Appellant’s Br. at 16.)         As Alford points out, Windham’s fear that

his gun might be turned against him and his fellow officers was

created in large measure by Lakina’s alleged attack from behind and

Alford’s alleged jostling of his gun. Both of these allegations are

vigorously disputed.

     Alford argues that these discrepancies generate a credibility

contest that a jury must decide in order to determine Windham’s true

motivation     for    shooting    him.       This    argument    misperceives       the

qualified immunity test.              The test is objective, meaning that

Windham’s subjective motivation is irrelevant.                  The task that the

court   must    accomplish       at   the    summary    judgment       stage   is    to

reconstruct     the    record    by    resolving      all   factual     disputes     in

plaintiff’s favor.        This means, for example, that the court must

assume arguendo that Lakina did not jump on Windham’s back and that

Alford did not jostle Windham’s gun.                The Court must next view the

reconstructed record in the light most favorable to the plaintiff.

     Having taken these two steps, the Court must then ask whether

a reasonable officer in Windham’s position could have believed that

his gun was threatened.         The Court does not inquire whether Windham


                                            12
himself believed that his gun was threatened.                   Instead, the focus

is   on    a    hypothetical      reasonable       officer   facing    the   situation

(reconstructed in plaintiff’s favor) that Windham faced.

      We agree with the district court’s decision.                      A reasonable

officer in Windham’s position would have approached the trailer with

the following set of assumptions in mind: (1) as confirmed by the

“controlled buy,” the Alfords were selling cocaine from their

trailer; (2) at least three of the trailer’s residents had drug

convictions; (3) shots had been fired in the vicinity of the trailer

the previous week, and (4) as many as nine people were in the small

trailer, presenting a tactical challenge.

      As       the    raid   unfolded,   a   reasonable      officer    in   Windham’s

position would have observed the following: (1) someone in the

trailer actively resisted the officers’ attempt to get in through

the front door; (2) because of the delay in gaining entry, the

officers had lost the element of surprise, making the situation more

dangerous;           (3)   the   officers,    on    entering   the     house,   barked

instructions to “get down;” (4) by remaining on his feet, Alford

appeared to be ignoring those orders; (5) Alford’s arms were

outstretched;          (6) based on the uncontroverted forensics, Alford’s

right hand was within inches of the muzzle of Windham’s machine

pistol, and          (7) if turned against the officers, the machine pistol

would have been a formidable weapon.




                                             13
     Alford contends that other factors would have caused any

reasonable officer to stop before pulling the trigger.                      Alford

points to the following: (1) Alford was unarmed; (2) he was not

moving directly towards Windham; (3) he was neither overtly menacing

nor even looking at Windham; (4) a reasonable officer would know

that the chaos of a raid may render an individual unable to follow

a directive to get on the floor; (5) there was a small child in the

vicinity whom Alford may have been trying to protect, and (6) either

Windham or another officer hit Alford, knocking him away from

Windham and stunning him.

     The points Alford makes do not undercut Windham’s case for

qualified immunity.        Given sufficient time to reflect, a reasonable

officer may well have stayed his hand.               The volatile, threatening

situation    facing   Windham,       however,    did      not    afford   time    for

reflection.    A reasonable police officer could have believed that

“[i]f [he] paused for even a instant, [he] risked losing [his] last

chance to defend [himself].”          Waterman, 393 F.3d at 478.

     The    cases   that    Alford    relies    on   do    not    invalidate     this

analysis. Two of those cases merit discussion.

     The first is Clem v. Corbeau, 284 F.3d 543 (4th Cir. 2002), in

which we affirmed the district court’s denial of qualified immunity.

In that case, two officers responded to a call placed by Aster Clem

about her husband, Robert Clem (“Clem”). She explained that her 58-

year-old husband was suffering from dementia and various physical


                                       14
problems, was refusing to take his medicine, had not eaten for three

days, and refused to seek medical attention.            Although initially

calm,   Clem   grew   agitated,   sufficiently   so    that    the   officers

attempted to subdue him with pepper spray.            After being sprayed,

Clem began moving towards one of the officers, Shannon Corbeau

(“Corbeau”).    As described in the opinion, Clem was “‘stomping’

forward in a ‘very odd’ manner like a ‘robot,’ with his hands open

and waiving in front of him.”     Without giving warning, Corbeau shot

Clem, who proved to be unarmed.

     Corbeau later claimed that the shooting was justified.                He

explained that Clem had earlier threatened him and patted a pocket

as if to suggest he had a weapon. Corbeau also claimed that, on the

way to the Clem house, a dispatcher had informed him that Clem had

threatened his wife with a knife five weeks earlier.

     Although Clem, like Alford, was advancing toward an officer

when he was shot, the similarities between the two cases end there.

Having spent time with Clem before the shooting, Corbeau knew that

Clem, although potentially unpredictable, was a mentally disabled

man who was past middle age and appeared feeble.              Nothing in the

case suggests that Clem was attempting to seize Corbeau’s gun or

even that Clem was close enough to pose an immediate threat. Unlike

Windham, Corbeau had the benefit of a partner who was focused on

Clem and capable of providing immediate assistance.




                                    15
     Moreover, Corbeau’s reasons for opening fire were based on

disputed facts.    Both Clem’s wife and Corbeau’s partner denied that

Clem had either threatened the officers or made a gesture suggesting

that he was armed.     Corbeau himself admitted that he “may have”

known that the story about Clem threatening his wife with a knife

was false.     Absent the disputed facts, a reasonable officer in

Corbeau’s position would not have believed that Clem posed an

immediate threat of serious bodily harm.   Accordingly, we held that

Corbeau was not entitled to qualified immunity at the summary

judgment stage, and a trial was necessary to resolve the disputed

facts.

     The second case is Schultz v. Braga, 455 F.3d 470 (4th Cir.

2006).   Here, too, the court held that the defendant, an FBI agent,

was not entitled to qualified immunity at the summary judgment

stage.   In Schultz, a team of FBI agents, acting on a tip, staked

out a 7-Eleven store. They were looking for a notorious bank robber

who, they were told, would be arriving in a red car driven by a red-

headed woman.     The robber would be wearing a white baseball cap.

During the stake-out, a red-headed woman in a red car drove into the

parking lot.    Her passenger was a man wearing a white baseball cap.

Although the agents did not know it at the time, the couple were

entirely innocent youngsters who became victims of circumstance.

The driver was 16-year-old Kristen Harkum (“Harkum”), and the

passenger was her date, 20-year-old Joseph Schultz (“Schultz”).


                                  16
       The agents followed the couple as they drove from the parking

lot.       A few minutes later, they forced the car to the side of the

road.      Four agents surrounded the car, guns drawn.       Agent Stephen

Stowe (“Stowe”) approached the passenger side and ordered the couple

to put their hands in the air.         Harkum and Schultz obeyed.     Then,

in a loud voice, Stowe ordered Schultz to unlock the passenger-side

door.

       A    split   second   later,   Special   Agent   Christopher   Braga

(“Braga”), who was standing just a few feet from Stowe, opened fire

on Schultz. Braga later claimed that Schultz had turned to the left

and reached down, as if to grab something from between the seats.

Harkum, Schultz, and Stowe all disagreed, testifying that Schultz

had turned to the right to unlock the door, as ordered.

       A reasonable officer in Braga’s situation would have perceived

the situation to be tense.            Had Schultz, defying a peremptory

command, moved his hands away from the door and towards the console,

then a reasonable officer may well have made a split-second decision

to shoot.       The summary judgment standard, however, required the

court to assume that Schultz was complying with the order, that his

hands were in view, and that he was moving to unlock the door when

Braga shot him.       As in Clem, despite the tense circumstances, no

reasonable officer operating under such assumptions would have used

deadly force.




                                      17
       In the instant case, construing the facts in Alford’s favor

does not remove two salient perceptions that we must impute to a

reasonable officer.          First, that the situation was tense and

volatile. Second, that Alford’s hand was within inches of Windham’s

gun.        We find that a reasonable officer, forced to make a quick

decision, could have concluded that Alford posed an immediate threat

of serious physical harm.            Accordingly, Windham did not violate

Alford’s constitutional rights, and Windham is entitled to qualified

immunity.



                                       III.

       We turn next to Alford’s state law claims against Windham for

(1) assault and battery, (2) negligence, and (3) punitive damages.10

The district court held that Windham was entitled to public official

immunity under North Carolina law and dismissed these claims.

Alford appeals this ruling.

       As we have discussed, the qualified immunity analysis for

excessive       force   claims     under   §    1983   examines   the    objective

reasonableness of the officer’s actions.               We concluded that Windham

was entitled to qualified immunity under this standard because a

reasonable       officer   could    have    believed     that   Alford   posed   an

immediate threat of physical harm. North Carolina’s public official


       10
      Alford did not mention his trespass claim against Windham in
his opening brief.    Accordingly, he has waived appeal of this
claim. See Fed. R. App. P. 28(a)(9)(A).

                                           18
immunity analysis, however, requires an inquiry into the subjective

motivations of the official. See Andrews v. Crump, 144 N.C.App. 68,

76-77, 547 S.E.2d 117 (2001).

     To qualify for public official immunity under North Carolina

law, a police officer must “exercise[] the judgment and discretion

with which he is invested . . ., keep[] within the scope of his

official duty, and act[] without malice or corruption.”          Smith v.

State, 289 N.C. 303, 331, 222 S.E.2d 412, 430 (1976).11          According

to Alford, Windham acted with malice when he shot “an unarmed man

in cold blood.”

     Under North Carolina law, “[a] defendant acts with malice when

he wantonly does that which a man of reasonable intelligence would

know to be contrary to his duty and which he intends to be

prejudicial or injurious to another.”     Grad v. Kaasa, 312 N.C. 310,

313, 321 S.E.2d 888,890-891 (1984).      An action is wanton if “it is

done with wicked purpose, or when done needlessly, manifesting a

reckless indifference to the rights of others.”      Id.

     In dismissing Alford’s state law claims, the district court

concluded   that   “Windham   acted    reasonably   in   light    of   the

circumstances.”    The court did not consider, however, whether

Windham acted with malice.      Although the district court did not

apply the proper standard for public official immunity under North


     11
      See also Prior v. Pruett, 143 N.C.App. 612, 623-24, 550
S.E.2d 166, 173-74 (2001)(analyzing public official immunity in a
police excessive force case).

                                  19
Carolina law, we affirm the district court’s ruling because Alford

failed to create an issue of material fact as to malice.

       Alford argues that Windham is not entitled to public official

immunity because he “maliciously shot Appellant.” (Appellant Br. at

48).    Although Alford properly identifies “malice” as an element of

the North Carolina test for public official immunity, his assessment

offers no facts to support his conclusion.

       To support his claim of malice, Alford speculates that, “[i]n

all likelihood, Windham was upset at being denied access to the

front door and decided to take out his frustrations on the first

person he met in the residence.”    Mere speculation is insufficient

to create an issue of material fact.          JKC Holding Co. LLC v.

Washington Sports Ventures, Inc., 264 F.3d 459, 465 (4th Cir. 2001).

Alford failed to produce any evidence that Windham acted for any

purpose other than to defend himself. Without such evidence, Alford

has not created an issue of material fact as to whether Windham

acted maliciously.     Accordingly, Windham is entitled to public

official immunity under North Carolina law.



                                        IV.

       Finally, we turn to Alford’s claims against Butler.   Because

Alford failed to raise these claims on appeal, he has abandoned

them.




                                   20
     Under Federal Rule of Appellate Procedure 28(a)(9)(a), the

appellant’s opening brief must include “appellant’s contentions and

the reasons for them, with citations to the authorities and parts

of the record on which appellant relies.” “Failure to comply with

the specific dictates of this rule with respect to a particular

claim triggers abandonment of that claim on appeal.”                Edwards v.

City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999).

     Alford does mention his claims against Butler in his opening

brief.      He   does   so,   however,   in    a   mere   two   sentences   that

conclusorily contend that the lower court erred in dismissing those

claims.12    He failed to comply with Federal Rule of Appellate

Procedure 28(a)(9)(a).         Accordingly, he has waived his claims

against Butler.



                                          V.

     For the foregoing reasons, we affirm the district court’s grant

of summary judgment to Windham.

                                                                      AFFIRMED



     12
      Alford’s opening brief contains a section titled “Butler Can
be Held Responsible for Windham’s Actions.”       Alford’s entire
argument is as follows: “The district court granted summary
judgment to Butler on Appellant’s federal claims under 42 U.S.C.
§ 1983 and state law claims of respondeat superior and supervisory
liability based on the court’s holding that Windham acted
objectively reasonable [sic] as a matter of law in shooting
Appellant.   Because this holding is erroneous, the federal and
state law claims against Butler should be reinstated.”
(Appellant’s Br. at 49.)

                                     21
GREGORY, Circuit Judge, concurring in part and dissenting in part:

     Today the majority affirms the district court’s grant of

summary judgment on Sergeant Cuyler Larue Windham, Jr.’s (Windham)

qualified immunity claim.        The majority concludes that Windham had

probable cause to believe that Charles Alford (Alford) posed a

threat of serious bodily harm or death because of the “volatile,

threatening situation” he faced during the drug raid.              (Majority

Opinion, p. 14.)    The majority holds that a reasonable officer in

Windham’s position could have believed his life would have been in

danger   had   Windham   taken    the    slightest   moment   to   pause   for

reflection before firing, thereby justifying the use of deadly

force.   While I concur with the majority’s articulation of the law

on qualified immunity, I must dissent based upon their application

of the facts to that law.

     The threshold question in the qualified immunity calculus is

whether the facts, viewed in the light most favorable to the

plaintiff, demonstrate a constitutional violation. Saucier v. Katz,

533 U.S. 194, 201 (2001).        More specifically, we must ask “whether

a reasonable officer in the same circumstances would have concluded

that a threat existed justifying the particular use of force.”

Elliot v. Leavitt, 99 F.3d 640, 642 (4th Cir. 1996). Without

question, Windham and Alford have conflicting accounts of the

events. However, at the summary judgment stage, the law requires us

to construe all facts and "justifiable inferences" in the manner


                                        22
most favorable to Alford. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986).

     Unfortunately, the majority fails at this endeavor, at times

resolving certain disputed facts in Windham's favor.1          The majority

also sets out a series of presumptions with which a reasonable

police officer in Windham’s position would have approached the

trailer;   yet,   the   majority   considers   only   those    presumptions

favoring the officer, ignoring any that favor Alford.2

     While I take issue with the majority’s application of the

material facts to the underlying law, they do a fine job of

reiterating our primary undertaking at this stage: “[t]he task that

the court must accomplish at the summary judgment stage is to

reconstruct   the   record   by    resolving   all   factual   disputes   in

plaintiff’s favor.” (Majority Opinion, p. 12.)         With this standard

     1
      For example, despite Alford’s contention that he did not hear
the officers’ order to “Get down”, the majority assumes that
officers’ recollection is accurate because the testimony of the
officers and Alford’s father concur.(Majority Opinion, p. 7,
footnote 5.) In discussing what a reasonable officer would have
observed as the raid occurred, the majority relies on the forensic
report to support its contention that Windham was in serious peril.
While the forensic report provides that Alford’s forearm was no
more than twelve inches from the muzzle of the machine pistol, that
fact does not inevitably lead to or necessarily support the
conclusion that Alford was acting aggressively. Indeed, there is
clearly a material dispute of fact as to why Alford’s arms were
outstretched in the moment prior to the shooting.
     2
      For example, a reasonable officer would have been aware that
there were two children in the trailer, and that due to the close
quarters of the trailer, extreme chaos was likely to ensue upon the
officers’ entry into the trailer.      Taking these factors into
account, a reasonable officer would have exercised an additional
measure of prudence (however minute) prior to firing any weapons.

                                     23
in mind, I find these are the salient facts: Alford, an unarmed

guest in the trailer, was playing solitaire when the police officers

entered. Alford was unaware that anyone had entered the trailer and

did not hear the officers shouting “Get down.”         When Alford heard

the sound generated by the grenade explosion, he ran into the

kitchen, where he encountered his eight year-old niece Makayla

screaming and running.     Windham confronted Alford at this point.

Alford never looked at or moved directly toward Windham.           As Alford

reached for his niece, Alford was hit by an unidentified officer,

knocking him backward.    As a result of the blow, Alford was stunned

and knocked away from Windham. It was at this point, as Alford was

stunned and falling away from Windham that Windham          fired a three

shot burst at Alford. At no point did Alford attempt to grab or

jostle Windham’s gun.

     The   Fourth   Amendment   requires   that   deadly   force    is   only

permissible when an officer has probable cause to feel that his

physical health is in serious danger. See, e.g., Elliot v. Leavitt,

99 F.3d 640, 642 (4th Cir. 1996)(“A police officer may use deadly

force when the officer has sound reason to believe that a suspect

poses a threat of serious physical harm to the officer or others.”).

Indeed, the protections of the Fourth Amendment are at their nadir

when deadly force is used.      See, e.g., Clem v. Corbeau, 284 F.3d

543, 550 (4th Cir. 2002)(“When deadly force is at issue, the Supreme

Court has long recognized that the intrusion on Fourth Amendment


                                   24
rights is unmatched.”).      While the chaotic nature of the overall

drug raid provides Windham with some leeway, we must be careful to

limit our focus to “the circumstances at the moment force was

used...”    Anderson   v.   Russell,    247   F.3d   125,   129   (4th   Cir.

2001)(emphasis added).

       The lynchpin of the majority’s decision is the “uncontroverted”

forensic report’s conclusion that the muzzle of the pistol was no

more than twelve inches from Alford’s forearm when the shot was

fired.     (Majority Opinion, p. 6.)          From this conclusion, the

majority reasons that because the situation was tense and Alford’s

hand was within inches of the gun, “a reasonable officer, forced to

make a quick decision, could have concluded that Alford posed an

immediate threat of serious physical harm.” (Majority Opinion, p.

18.)

       I respectfully disagree. Based on the undisputed record,

Windham saw Alford’s arms outstretched. Alford claims (and we must

believe) that his arms were outstretched because he was trying to

pick up his niece, Makayla. (J.A. 358.) As Alford bent down to pick

up Makayla, either Windham or a second officer hit Alford in the

mouth, propelling him backward.3 (J.A. 358.) Under either scenario,


       3
      According to Alford, the officer immediately “grabbed”
Makayla after striking him. (J.A. 361.) The officer’s reaction
(striking Alford and immediately thereafter picking up the child)
provides further evidence that the officer recognized that Alford
was trying to pick up the child, and not attack the officer. If the
jury concluded Windham or another officer struck Alford, no
reasonable officer in Windham’s position would have found Alford’s

                                   25
during the split second when Windham made the decision to fire,

Windham would have been aware that Alford was hit and falling away

from him. Under such a circumstance, the fact that Alford’s hand was

close to Windham’s gun would have been irrelevant because Alford

would not have been able to threaten Windham’s safety. Indeed, the

short distance between Alford's hand and the gun may very well prove

a “fact” that is, in the words of Don Quixote, “an enemy of truth.”

Dale Wasserman, Man of La Mancha 40 (1966).

     “The test of reasonableness under the Fourth Amendment is not

capable of precise definition or mechanical application, however,

its proper application requires careful attention to the facts and

circumstances of each particular case, including the severity of the

crime at issue, whether the suspect poses an immediate threat to the

safety of the officers or others, and whether he is actively

resisting arrest or attempting to evade arrest by flight.” Graham

v. Connor, 490 U.S. 386, 396 (1989).   Although the severity of the

alleged crime is indisputable, there is a material dispute over

whether Alford posed a threat (and if so, how serious) to Windham

at any point in their encounter.     Finally, it is undisputed that

Alford was not attempting to evade arrest by flight.

     Overall, assuming Alford’s version of what transpired       on

February 23, 2003, is correct, I cannot conclude, at this stage in

the proceedings, that Windham’s actions were reasonable under the

outstretched arms, whether they were falling backward or trying to
grab Makayla, threatening.

                                26
Fourth Amendment.4    As the majority points out, qualified immunity

can be applied after the trial in situations when, as here, a

dispute of material fact precludes a definitive ruling on qualified

immunity at the summary judgment stage.       (Majority Opinion, p. 9,

footnote 7.)

     I also disagree with the majority’s conclusion in Part III.

Even if Windham is not stripped of his qualified immunity, I do not

see how this precludes liability under the North Carolina statute.

According to North Carolina law, “[a] defendant acts with malice

when he wantonly does that which a man of reasonable intelligence

would know to be contrary to his duty and which he intends to be

prejudicial or injurious to another.” Grad v. Kaasa, 312 N.C. 310,

313, 321 S.E.2d 888, 890 (1984).         This is in contrast with the

threshold inquiry in the qualified immunity analysis which requires

objectivity    and   “disregards   the   officer’s   motive.”   (Majority

Opinion, p. 10.)     The majority’s approach, in effect, provides a

police officer with de facto immunity from all suits so long as he

acted reasonably and without any outright indication that his

actions were driven by malice. Unless a police officer surprisingly

provided direct evidence of animus, he would never be found liable

under the majority's interpretation of the North Carolina statute.


     4
      Under the factual scenario alleged by Alford, I would also
hold that the second prong of the Saucier inquiry is satisfied -
i.e., it was clearly established that Windham’s conduct was
unlawful in the circumstances of the case. Saucier v. Katz, 533
U.S. 194, 200-201 (2001).

                                   27
This    is    a     perverse    result    that    counters      any   reasonable

interpretation and application of the North Carolina statute.                    As

with most claims involving malice, it is rare that the perpetrator

expresses animus overtly; his intent must be gleaned through logical

inferences and circumstantial evidence.

       “To withstand a law enforcement officer's motion for summary

judgment on the issue of individual capacity, plaintiffs must allege

and    forecast     evidence    demonstrating     that    the   officers       acted

maliciously, corruptly, or beyond the scope of duty.” Prior v.

Pruett, 143 N.C. App. 612, 623, 550 S.E. 3d 166, 174-75 (2001).

Alford alleges that Windham shot him despite the fact that he was

unarmed, hit in the upper lip, and falling backward. Beyond his

allegations, there is little more that Alford can do at this stage

in order to bolster his case. In determining whether malice is

present, conflicting factual scenarios are commonplace, leaving the

jury   with   a     credibility      judgment.   The    two   accounts    of    what

transpired        prior   to   the    shooting   are,    charitably      speaking,

incompatible. If the jury were to disbelieve Windham’s diametrically

differing account of the events, and credit Alford’s version of what

occurred, there is little doubt that the jury could infer malice on

the part of Windham.

       Thus, I believe that Alford has satisfied his burden at this

stage because a reasonable jury could find that Windham’s actions

were motivated by malice. I would vacate the district court’s grant


                                         28
of summary judgment as to the state law claims of negligence,

assault and battery, and punitive damages.

     As such, I respectfully dissent from Parts I, II, and III of

the majority opinion. However, I concur in Part IV of the majority’s

opinion.




                                29